Citation Nr: 1142443	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-41 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1950 to September 1953.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision in which the RO granted service connection for PTSD and assigned a 30 percent initial rating.  The Veteran perfected a timely appeal.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

It appears that the issue of entitlement to an earlier effective date for service connection for PTSD has been raised by the record (See Veteran's VA Form-9 dated in October 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

A December 2009 statement from a private physician indicated that the Veteran was going to be seen every six weeks for medication monitoring and cognitive behavioral psychotherapy following the Veteran's initial visit in November 2009.  The Veteran, on his VA Form-9, reported that he has been seeing this same private physician and that the physician had increased the Veteran's medications to offset his PTSD symptoms.  Thus, it appears that the Veteran has had continued treatment for his PTSD with this private physician; however the claims file does not contain the records from these visits.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, pursuant to 38 C.F.R. § 3.159(c)(1) the VA should make a reasonable effort to obtain the relevant private medical records.  Without such records, the Board is precluded from proper appellate review of the appellant's claim.  As such, the Board finds it necessary to obtain the outstanding private treatment records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send to the Veteran, a letter requesting that the Veteran provide information, and any authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal.  Specifically, all outstanding records of treatment from Dr. Hoeper since December 2009 should be obtained.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted (including scheduling the Veteran for a VA examination if deemed warranted by the evidence of record), readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  The RO's adjudication of the rating assigned for the Veteran's PTSD disability should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) are appropriate.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case, to include the provisions of 38 C.F.R. § 3.156(a), and afforded an appropriate period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


